DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 07/07/2022, in response to the rejection of claims 1, 8-10, 13, and 18-19 from the non-final office action (04/14/2022), by amending claims 1, 18, and 20-21 is entered and will be addressed below.
Election/Restrictions
Claims 2-7, 11-12, 15-16, and 20-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, Species A-1, A-3, A-4, B-1, B-2, B-4 to B-8, and C2, there being no allowable generic or linking claim.
Claim Interpretations
The previously added limitation “the vapor deposition structure is configured to circulate the vapor deposition source material in the gaseous state from the hollowed-out structures with smaller openings to the hollowed-out structures with larger openings, flow out of the hollowed-out structures with the larger openings, and reach inlets of the plurality of nozzles“ is a description of the liquid evaporant flow within the vapor deposition structure. The liquid source material intrinsically will flow from a high level to a low level due to gravity, the high evaporation rate area with the larger openings will consume more liquid evaporants than the low evaporation rate with the smaller openings.  

The “the vapor deposition source material transitions from a liquid state to a gaseous state after being heated” and “the floating plate is configured to float on a surface of the vapor deposition source material in the liquid state” of claims 1 and 18, the vapor deposition source material is used by the apparatus and not part of the apparatus, whether the vapor deposition source material is sublimed or transition from a liquid state to a gaseous state, or whether it float on a liquid state or a solid state of the source material is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 is broader than the previously added limitations of “the floating plate is provided with a plurality of regions, opening sizes of the hollowed-out structures in a region of the floating plate proximal to an inner wall of the vapor deposition crucible are smaller than opening sizes of the hollowed-out structures in a region distal from the inner wall of the vapor deposition crucible” in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Applicants argue that claim 13 refers to the distribution densities, which is different than the opening sizes of the previously added limitation.

However, the elected Species of Fig. 8 clearly shows the same number of of holes per unit of the floating plate area while the region Q7 has higher hole areas per unit area of the floating plate. The “different distribution densities” of claim 13 is regarded as hole areas to floating plate area density. It appears Applicants argue that the “different distribution densities” is number of hole per unit of the floating plate area, please kindly point out the support in Applicants’ Specification, this is an embodiment of Fig. 7, not elected. If Applicants argue that Fig. 8 includes both hole size increase and hole number density increase, please point out the support in Applicants’ Specification.
Applicants argue that [0080] describe a change in distribution density. But [0080] does not define the distribution density is the hole areas per unit area of the floating plate or it is the number of holes per unit area of the floating plate. This concern was already raised in previous OC.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (JP S5896872, from IDS, hereafter ‘872), in view of Jing (US 20170037503, hereafter ‘503), Yoon et al. (KR 20180016150, from IDS, hereafter ‘150), and Paterson et al. (US 20080178805, hereafter ‘805).
‘872 teaches some limitations of:
Claim 1: a vapor deposition furnace having a high vapor deposition rate response and a good plating performance in a continuous vacuum vapor deposition apparatus in which a steel strip is galvanized … numeral 1 denotes a furnace housed in a vacuum atmosphere, in which molten zinc 7 is held. An opening 6 is provided in a part of the ceiling 3 … A heater 8 as a heating source is provided below the furnace … the molten zinc 7 is heated by the heater 8 through the bottom plate of the furnace body 1, evaporates, and is plated on the copper strip 10 that travels above the vapor deposition furnace through the opening 6 … a block 11 made of a substance having a specific gravity smaller than that of zinc coated on the surface with carbon 12 floats in a zinc bath (Figs. 5-6 and 8(A)-(B), English translation, [0001], the claimed “A vapor deposition structure, comprising: a vapor deposition crucible, a nozzle, and a floating plate; wherein the vapor deposition crucible is configured to receive a vapor deposition source material; the nozzle is disposed at an outlet of the vapor deposition crucible, and the nozzle is configured to spray the vapor deposition source material in the gaseous state onto a surface of a substrate under vapor deposition; the floating plate is configured to float on a surface of the vapor deposition source material in the liquid state”, Figs. 5-6 and 8(A)-(B) show the claimed “and the floating plate is provided with a plurality of hollowed-out structures, the plurality of hollowed-out structures being configured to allow the vapor deposition source material in the gaseous state to pass through”; and Fig. 8(B), in particular, shows the claimed “and the floating plate is provided with a plurality of regions“, because the opening sizes difference, the liquid below it intrinsically flow from areas below the smaller holes to the areas below the larger holes because higher evaporation rate at larger holes, the claimed “thus the vapor deposition structure is configured to circulate the vapor deposition source material in the gaseous state from the hollowed-out structures with smaller openings to the hollowed-out structures with larger openings, flow out of the hollowed-out structures with the larger openings, and reach inlets of the plurality of nozzles”, see claim interpretation above).

Claim 18: a vapor deposition furnace having a high vapor deposition rate response and a good plating performance in a continuous vacuum vapor deposition apparatus in which a steel strip is galvanized … numeral 1 denotes a furnace housed in a vacuum atmosphere, in which molten zinc 7 is held. An opening 6 is provided in a part of the ceiling 3 … A heater 8 as a heating source is provided below the furnace … the molten zinc 7 is heated by the heater 8 through the bottom plate of the furnace body 1, evaporates, and is plated on the copper strip 10 that travels above the vapor deposition furnace through the opening 6 … a block 11 made of a substance having a specific gravity smaller than that of zinc coated on the surface with carbon 12 floats in a zinc bath (Figs. 5-6 and 8(A)-(B), English translation, [0001], the claimed “A vapor deposition device, comprising: a carrying tank and at least one vapor deposition structure, the vapor deposition structure comprising: a vapor deposition crucible, a nozzle and a floating plate, wherein the vapor deposition crucible is configured to receive a vapor deposition source material, and the vapor deposition source material transitions from a liquid state to a gaseous state after being heated; the nozzle is disposed at an outlet of the vapor deposition crucible, and the nozzle is configured to spray the vapor deposition source material in the gaseous state onto a surface of a substrate under vapor deposition; the floating plate is configured to float on a surface of the vapor deposition source material in the liquid state”, Figs. 5-6 and 8(A)-(B) show the claimed “and the floating plate is provided with a plurality of hollowed- out structures, the plurality of hollowed-out structures being configured to allow the vapor deposition source material in the gaseous state to pass through”; and Fig. 8(B), in particular, shows the claimed “and 
the floating plate is provided with a plurality of regions“, because the opening sizes difference, the liquid below it intrinsically flow from the smaller holes to the larger holes, the claimed “thus the vapor deposition structure is configured to circulate the vapor deposition source material in the gaseous state from the hollowed-out structures with smaller openings to the hollowed-out structures with larger openings, flow out of the hollowed-out structures with the larger openings, and reach inlets of the plurality of nozzles”, see claim interpretation above).

	‘872 does not teach the other limitations of:
	Claims 1 and 18: (1A) a plurality of nozzles; 
the plurality of nozzles are (disposed at an outlet of the vapor deposition crucible), and each of the plurality of nozzles (is configured to spray the vapor deposition source material in the gaseous state onto a surface of a substrate under vapor deposition);
(1B) an opening size of each of hollowed-out structures in an annular area at an edge of the floating plate is smaller than an opening size of each of the hollowed-out Page 2 of 17structures in a central area of the floating plate.

‘503 is an analogous art in the field of A Pressurized Spray Deposition Device And Method For An Organic Material Steam (title), for organic light emitting device (OLED) ( [0002]), with an evaporation source ([0004], 3rd sentence). ‘503 teaches that As shown in FIG. 3, the pressurized spray deposition device for an organic material steam provided by this invention includes an uniform-pressure mixing chamber 9, an organic material steam source 8, a high-pressure carrier gas feeding device 10, a piezoelectric pressurizing device 12 and a nozzle 13 … to improve the resolution of the organic film pattern formed; there may be a plurality of nozzles 13 to form a nozzle group ([0035]), for the purpose of deposition rate and resolution ([0007]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the opening 6 of ‘872 with a plurality of nozzles of ’503 (the limitation of 1A), for the purpose of deposition rate and resolution ([0007]).

‘150 is an analogous art in the field of Evaporation Source With Plate For Preventing Spitting (title). ‘150 teaches that a plate-shaped disk 140 horizontally inserted into the crucible body 111. The plate-shaped disk 140 may be a flat plate ([0024], last sentence), A plurality of pattern holes 141 penetrating the disc body 143 are formed in the disc 140 so that the source material 10 under the disc 140 is evaporated and escaped through the pattern hole 141 ([0039], Fig. 3(b) shows the holes in an annular area at an edge of the floating plate is larger than an opening size of the holes in a central area), for the purpose of uniform deposition ([0012]).

‘805 is an analogous art in the field of Mid-chamber Gas Distribution Plate (title), One problem is that the distance from the ceiling to the wafer is typically sufficient for diffusion effects to distort a desired distribution of plasma ions and (or) process gas flow between the ideal realized at the ceiling and the actual conditions at the wafer surface ([0002], 2nd last sentence). ‘805 teaches that Referring to FIGS. 3A-3D, the in-situ electrode passages 72 may be round or circular and may be of a uniform diameter (FIGS. 3A and 3D), or may be in a pattern of increasing diameter with radial location (FIG. 3B), or may be in a pattern of decreasing diameter with radial location (FIG. 3C) ([0026]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have dividing the holes into annular regions, as taught by ‘150, and adopted either larger or smaller holes at center region, as taught by Fig. 3B and 3C of ‘805, for the purpose of uniform deposition, as taught by ‘150 ([0012]) and for a desired distribution of process gas flow, as taught by ‘805 ([0002], 2nd last sentence).

	‘872 further teaches the limitations of (also taught by ‘150):
Claim 8: a carbon block 11 is floating in a zinc bath (middle of [0001], the claimed “wherein the floating plate is a solid plate-like structure”).  
Claims 9-10: a block 11 made of a substance having a specific gravity smaller than that of zinc coated on the surface with carbon 12 floats in a zinc bath ([0001], the claimed “wherein a density of the floating plate is less than a density of the vapor deposition source material in the liquid state” of claim 9 and “wherein a material of the floating plate is a thermally conductive material”, it is well-known carbon is thermally conductive).  
	Claim 13: Fig. 8(B) shows the claimed “wherein the floating plate is provided with a plurality of regions, and the hollowed-out structures in different regions have different distribution densities”.  
	Claim 19: a vapor deposition furnace having a high vapor deposition rate response and a good plating performance in a continuous vacuum vapor deposition apparatus in which a steel strip is galvanized ([0001], vacuum requires a chamber, the claimed “A vapor deposition system, comprising: a vapor deposition chamber, and a vapor deposition device inside the vapor deposition chamber, the vapor deposition device being a vapor deposition device according to claim 18”).  

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030218427 is cited for gas distribution plate hole with opposite hole distributions (Figs. 38-39).

In regarding to part of the limitation of claim 21, “an annular region of the floating plate proximal to the inner wall of the vapor deposition crucible is smaller Page 7 of 27than the opening size of each the hollowed-out structures in a region distal from the inner wall of the vapor deposition crucible”, this is shown in Fig. 3B of KR 20180016150 (holes at the 2nd annulus is larger than the holes at the 3rd annulus).

US 5383970 is cited for peripheral hole smaller than center hole (Fig. 20).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716